Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 9/30/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 such that at least one of variables R1-R3, R5 and R6 is a group satisfying Formula 2 of claim 1.  This amendment overcomes the previously relied upon prior art rejection to Kim et al. (US 2017/0312218).  Kim ‘218 is drawn to iridium complexes which satisfy formula (I) as taught in paragraph 0012.  It can be seen that the inventive complexes of Kim ‘218 require a group R1 at a position corresponding to variable R4 of formula 1 as claimed.  The other groups R1-R3, R5 and R6 in the inventive complexes of Kim ‘218 are all equal to hydrogen.  As such, one having ordinary skill in the art would not have found it obvious to modify the inventive complexes of Kim ‘218 by including a group satisfying formula 2 as claimed at one of positions R1-R3, R5 and R6.  While the amendment regarding variables R1-R3, R5 and R6 in claim 1 also overcomes the 102(a)(2) rejection to Kim et al. (US 2019/0326525), this reference is relied upon in an obviousness type rejection, as described below.
Additionally, claim 1 has been amended to exclude embodiments where variables R4 and R5 may combine to form a ring.  This latter amendment overcomes the previously relied upon prior art rejection to Cao et al. (CN-104193783).  The complexes taught by Cao et al. are substituted azaanthracenes which have ring fusion at positions R4 and R5 of Formula 1.  
The claim objection and the obviousness double patenting rejection has been withdrawn in light of Applicants amendments.  
Last, because Kim et al. (US 2019/0326525) should have been applied against claim 14 in the last Office action, this Office action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0326525).
Claim 1: Kim et al. teaches organic electroluminescent devices comprising phosphorescent iridium complexes which are present in the emission layer.  The inventive complexes satisfy Formula (I) as taught in paragraph 0012 of Kim et al.  Explicitly taught iridium complexes include complexes D-1 through D-40.  While none of the explicitly taught complexes satisfy all of the structural limitations of Formula 1 of claim 1, it would have been obvious to one having ordinary skill in the art to prepare an organometallic compound which satisfies claim 1.  Specifically, complexes D-26 through D-30 have a group satisfying formula 2 as claimed.  The difference between these five complexes and those of claim 1 is that this group is present as variable R4 as claimed.  However, Kim et al. is not limited to complexes where the alkyl groups are attached only at this position.  Complexes D-1 through D-4 show alkyl groups at a position corresponding to R8 as claimed.  Complex D-7 shows an alkyl group at a position corresponding to R2 as claimed; complex D-8 shows an alkyl group at a position corresponding to R3 as claimed; and complex D-9 shows an alkyl group at a position corresponding to R5 as claimed.  While the alkyl groups in these complexes do not satisfy formula 2 of claim 1, such a modification is within routine experimentation and would have been considered by one of 
In summary, the preparation of at least the following compounds is obvious to one of ordinary skill in the art given the overall teachings of Kim et al.:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	In the complexes above, variables R3-R5 correspond to variables R10-R12.  As applied to formula 1 of claim 1, the left compound above, for example, has variables R1, R3-R6, R8 and R16 equal to hydrogen, variables R7 and R9 equal to a C1 alkyl group (methyl), variable R2 is a group satisfying formula 2 with variable R13 equal to hydrogen, variable R14 equal to a C1 alkyl group (methyl), and variable R15 equal to a C2 alkyl group (ethyl).  The total number of carbon atoms in the alkyl group corresponding to formula 2 in the top left complex is equal to 4. Variables R3-R5 in the complexes taught by Kim et al. are groups which satisfy variables R10-R12 as claimed.  The other two complexes above satisfy formula 1 of claim 1 with the only difference being that positions R3 and R5 have a group satisfying formula 2 of claim 1, respectively.
	Claim 2: The top left complex above has variables R1, R3-R6, R8 and R16 equal to hydrogen, variables R7 and R9 equal to a C1 alkyl group (methyl), and variable R2 equal to a sec-butyl group.  Additionally, any one of the groups corresponding to R3-R5 above satisfy the limitations regarding variables R10-R12 of claim 1.  The exemplified R3 and R5 groups above include methyl, sec-butyl, iso-butyl, 3-pentyl, iso-propyl, and phenyl and the exemplified R4 groups include hydrogen, methyl, and phenyl.
2 and one of R5 is a group satisfying formula 2 of claim 1.
	Claim 4: In all of the complexes above, variables R7 and R9 are not hydrogen and are identical to each other (methyl groups), thereby satisfying claim 4.
Claim 5: While Kim et al. fails to teach iridium complexes which satisfy the limitations of claim 5, the preparation of complexes which satisfy these claims are obvious to one having ordinary skill in the art given the overall teachings Kim et al.  Specifically, the inventive iridium complexes taught by Kim et al. adhere to general formula (1) as taught in paragraph 0012.  Variable b is equal to 1-4 and each R2 group is taught as being independently selected from hydrogen, deuterium, a substituted or unsubstituted C1-C10 alkyl group, a substituted or unsubstituted C2-C10 alkenyl group, or a substituted or unsubstituted C6-C30 aryl group (paragraph 0014).  This teaching makes it clear that variables R2 and R3 need not be identical to each other and may both be equal to groups other than hydrogen.  As such, the preparation of complexes such as complexes shown above but with variables R7 and R9 being a group other than hydrogen and also being different groups would have been obvious to one having ordinary skill in the art thereby satisfying claim 5.  Importantly, Applicants have not shown any criticality regarding the features of claim 5.
	Claim 6: In the complexes shown above, variable R13 is equal to hydrogen, thereby satisfying claim 6.
	Claim 8: In the complexes shown above, variables R14 and R15 are different from each other (methyl and ethyl groups, respectively), thereby satisfying claim 8.
	Claim 9: In the complexes shown above, variable R13 is equal to hydrogen, variable R14 is equal to methyl, and R15 is equal to ethyl, thereby satisfying claim 9.
	Claim 10: Kim et al. teaches iridium complexes in which variables R3 and R5 (which corresponds to variables R10 and R12) as being equal to groups satisfying formula 3, including 3-pentyl and isobutyl.  The preparation of any one of the complexes shown above with these groups at positions R3 and R5 is obvious to one having ordinary skill in the art as such groups are explicitly taught as being preferred.
	Claim 11: In all of the exemplified complexes of Kim et al., variables R10 and R12 are identical to each other.  As such, the preparation of any one of the complexes shown above with 3 and R5 being identical would have been prima facie obvious to one having ordinary skill in the art.  
Claim 12: While Kim et al. fails to teach iridium complexes which anticipate the limitations of claim 12, the preparation of complexes which satisfy these claims are obvious to one having ordinary skill in the art given the overall teaching of the Kim et al.  Specifically, the inventive iridium complexes taught by Kim et al. adhere to general formula (1) as taught in paragraph 0012.  Variables R3-R5 are explicitly taught as being independently selected from those groups recited in paragraph 0015.  This teaching makes it clear that variables R3 and R5 need not be identical to each other.  As such, the preparation of any one of the complexes shown above but with variables R3 and R5 being different groups would have been obvious to one having ordinary skill in the art thereby satisfying claim 12.  Importantly, Applicants have not shown any criticality regarding the features of claim 12.
Claim 14: While Kim et al. does not teach a complex satisfying claim 14, the preparation of at least one of complexes 1 and 9 of claim 14 would have been obvious to one of ordinary skill in the art.  Specifically, complex D-26 of Kim et al. satisfies all of the limitations of compounds 1 and 9 with the exception of the position of the sec-butyl group.  However, analogous compounds wherein this group is attached at a different position of the quinolinyl moiety are obvious given the teachings of Kim et al. in formula 1 of paragraph 0012.  The left and right compounds shown above with variables R3 and R5 being equal to methyl and variable R4 being equal to hydrogen are therefore obvious to one of ordinary skill in the art, thereby satisfying compounds 1 and 9 of claim 14.
Claims 15-17: The organometallic compounds of Kim et al. are taught as being employed as dopant materials in an emission layer of an organic light emitting device which is comprised of the layer sequence (anode, hole injection layer, hole transport layer, emission layer, electron transport layer, electron injection layer, and cathode) as taught in the experimental section of Kim et al., thereby satisfying claims 15-17.
Claim 18: The inventive phosphorescent iridium complexes taught by Kim et al. exhibit a deep red color as taught in paragraph 0012 of Kim et al., thereby satisfying claim 18.
Claim 19: The emission layers taught by Kim et al. include a host material in an amount greater than that of the dopant material, thereby satisfying claim 19.


Kim et al. teaches iridium complexes which anticipate claim 1, as described above.  While Kim et al. fails to teach employing the complexes taught therein as a diagnostic composition as recited by claim 20, the preparation of a diagnostic composition comprising a compound satisfying the limitations of claim 1 would have been obvious to one having ordinary skill in the art given the teachings of Pan et al.  Kim et al. and the Pan et al. reference are combinable as they are from the same field of endeavor.  Pan et al. teaches similar iridium complexes as formula 1 of claim 1 and further teaches and claims employing such compounds in the treatment, prophylaxis and diagnosis of diseases (paragraphs 0180-0183, 0195-0196 and claim 41).  As such, it would have been obvious to one of ordinary skill in the art to employ the iridium complexes as taught by Kim et al. in the manner taught by Pan et al. since similar iridium complexes are taught as being suitable for such an end use.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Kim et al. does not explicitly teach or suggest alkyl groups which satisfy formula 2 with variable R13 being a group satisfying claim 7.  Claim 13 is contains allowable subject matter for reasons already of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766